PELHAM, J.
There was no abuse of the court’s discretion in permitting the state’s counsel, on cross-examination of the defendant’s witness Watts, to ask him if he was not a detective, or in refusing to exclude his answer, “I have been.” This was a matter largely in the. discretion of the trial court, in which latitude may be allowed, even to the extent of sometimes permitting irrelevant questions to test the accuracy, veracity, or character for credibility of the witness. — Thompson v. State, 100 Ala. 70, 14 South. 878; Amos v. State, 96 Ala. 120, 11 South. 424.
The evidence was in conflict, and the court properly submitted the question of defendant’s guilt of the crime charged to the jury, and refused the general charge requested in writing by the defendant.
Other matters presented are not insisted upon by counsel for defendant in brief, and are not of suflfticient merit to justify discussion.
Affirmed.